Order entered February 19, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00053-CR

                              THE STATE OF TEXAS, Appellant

                                                  V.

                                   ANTHONY HILL, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. WX14-90030

                                             ORDER
       The State’s February 16, 2015 first motion for extension of time to file the State’s brief is

GRANTED IN PART.

       By order entered on January 16, 2015, the Court ordered Peri Wood, official court

reporter of the 292nd Judicial District Court, to file or coordinate the filing of, within fifteen days

of the date of the order, the reporter’s record from the hearing on appellant’s pretrial application

for writ of habeas corpus.        To date, Wood has neither filed the reporter’s record nor

communicated with the Court regarding why the reporter’s record has not been filed.

       Accordingly, we ORDER Peri Wood to file the reporter’s record from the hearing on

appellant’s pretrial application for writ of habeas corpus by March 6, 2015. If Wood fails to file
the reporter’s record by March 6, 2015, the Court will enter an order that she not sit as a court

reporter until the reporter’s record is filed.

        The time to file the State’s brief is EXTENDED to March 23, 2015. The time to file

appellee’s brief is EXTENDED to April 7, 2015. If any party does not file its brief by the date

specified, the appeal will be submitted without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted as previously scheduled on April 10, 2015.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood,

official court reporter, 292nd Judicial District Court; and to counsel for all parties.



                                                       /s/     MOLLY FRANCIS
                                                               JUSTICE